Title: II. Draft Prussian-American Treaty of Amity and Commerce, with a Contemporary French Translation, 10 November 1784
From: 
To: 


          
            
              [10 November 1784]
              [24 January 1785]
            
            
              Draught of a Treaty of Amity and Commerce between His Majesty the King of Prussia and the United States of America.
              Projet. d’un Traité d’Amitié et de Commerce entre Sa Majesté le Roi de Prusse et les Etats-Unis de l’Amérique.
            
            
              The parties being willing to fix in a permanent & equitable manner the rules to be observed in the commerce they desire to establish between their respective countries, have judged that the said end cannot be better obtained than by taking the most perfect equality & reciprocity for the basis of their agreement. On these principles, after mature deliberation, they have agreed to the following Articles.
              Les deux Parties desirant de fixer d’une manière permanente et équitable les règles qui doivent être observées relativement au Commerce à établir entre leurs Etats respectifs, ont cru ne pouvoir mieux remplir ce but, qu’en prenant pour base de leurs arrangemens, la plus parfaite égalité et réciprocité. Sur ces principes, et après une mure délibération, Elles sont convenues des articles suivans:
            
            
              
              Article I.
            
            
              Art. 1. There shall be a firm, inviolable, and universal peace, & sincere friendship between His Majesty the King of Prussia, his heirs successors & subjects on the one part and the United States of America & their citizens on the other, without exception of persons or places.
              Il y aura une paix ferme, inviolable et universelle, et une amitié sincère entre S. M. le Roi de Prusse, Ses héritiers, Successeurs et Sujets, d’une part, et les Etats Unis d’Amérique et leurs Citoyens, d’autre part, sans exception de personnes ou de lieux.
            
            
              
              Article II.
            
            
              2. The subjects of His Majesty the King of Prussia may frequent all the coasts & countries of the United States of America, and reside and trade there in all sorts of produce, manufactures & merchandize; and shall pay within the said United States no other or greater duties, charges or fees whatsoever than the most favoured Nations are or shall be obliged to pay: and they shall enjoy all the rights, previleges and exemptions in navigation & commerce which the most favoured Nation does or shall enjoy.
              Les Sujets de S. M. le Roi de Prusse pourront fréquenter toutes les côtes et tous les pays des Etats-Unis de l’Amérique, y résider et trafiquer en toutes sortes de productions, manufactures et marchandises, et ne payeront d’autres ni de plus forts impots, charges ou droits dans les dits Etats-Unis, que ceux que les Nations les plus favorisées sont ou seront obligées de payer: et ils jouiront de tous les droits, privilèges et exemptions dans la navigation et le commerce dont jouit ou jouira la nation la plus favorisée.
            
            
            
              
              Art: III.
            
            
              3. In like manner the citizens of the United States of America may frequent all the coasts & countries of His Majesty the King of Prussia, and reside & trade there in all sorts of produce, manufactures & merchandize; and shall pay in the dominions of His said Majesty no other or greater duties, charges or fees whatsoever than the most favoured Nation is or shall be obliged to pay: and they shall enjoy all the rights, previleges & exemptions in navigation & commerce, which the most favoured Nation does or shall enjoy.
              Pareillement les Citoyens des Etats-Unis de l’Amérique pourront fréquenter toutes les côtes et tous les pays de S. M. le Roi de Prusse, y résider et trafiquer en toutes sortes de productions, manufactures et marchandises, et ne payeront d’autres ni de plus forts impots, charges ou droits dans les Domaines de sa dite Majesté, que ceux que la nation la plus favorisée est ou sera obligée de payer: et ils jouiront de tous les droits, privilèges et exemptions dans la navigation et le Commerce dont jouit ou jouira la nation la plus favorisée.
            
            
              
              Article IV.
            
            
              4. More especially each party shall have a right to carry their own produce, manufactures & merchandize in their own vessels to any parts of the dominions of the other where it shall be lawful for all the subjects or citizens of that other freely to purchase them; and thence to take the produce, manufactures & merchandize of the other, which all the said citizens or subjects shall in like manner be free to sell them, paying in both cases such duties, charges & fees only as are or shall be paid by the most favoured nation.
              En particulier chacune des deux nations aura le droit d’emporter ses propres productions, manufactures et marchandises à bord de ses propres bâtimens, dans telle partie des Domaines de l’autre, où il sera permis à tous les Sujets et Citoyens de l’autre nation de les acheter librement; comme aussi d’y charger les productions, manufactures et marchandises de l’autre, que les dits Citoyens ou Sujets auront la liberté de leur vendre; en payant dans l’un et l’autre cas tels impots, droits et charges seulement, que ceux qui sont ou seront payés par la nation la plus favorisee.
            
            
            
              
              Article V.
            
            
              5 All merchants, commanders of vessels, & other subjects & citizens of each party shall have free liberty, in all places within the dominion or jurisdiction of the other, to manage their own business themselves, or to employ whomsoever they please to manage the whole or any part thereof for them: and shall not be obliged to make use of any interpreter, broker, or other person whatsoever, nor to pay them any salary or fees, unless they chuse to make use of them. Moreover they shall not be obliged in loading or unloading their vessels to make use of those workmen who may be appointed by public authority for that purpose, but it shall be entirely free for them to load or unload them by themselves, or to make use of such persons in loading or unloading them as they shall think fit, without paying any fees or salary to any other whomsoever: neither shall they be forced to unload any sort of merchandize into any other vessels, or to receive them into their own, or to wait for their being loaded longer than they please.
              Tous les marchands, Commandans de vaisseaux, et autres Sujets ou Citoyens de chacune des deux Nations, auront pleine liberté, dans toutes les places situées sous la domination ou la jurisdiction de l’autre, de gérer eux-mêmes leurs affaires, ou d’y employer quiconque il leur plaira de choisir pour les gérer en tout ou en partie en leur nom: Ils ne seront pas obligés non plus de se servir d’Interprêtes, de Courtiers, ou de telle autre personne quelconque, ni de leur payer des salaires ou droits, à moins qu’ils ne les ayent employé de leur propre chaf. En outre ils ne seront point obligés en chargeant ou en déchargeant leurs vaisseaux, de se servir des Ouvriers qui pourroient être établis pour cet effet par autorité publique, mais il leur sera entièrement libre de charger et de décharger leurs bâtimens eux-mêmes, ou d’y employer telles personnes qu’ils jugeront à propos, sans payer ni salaire ni droits à qui que ce soit. Enfin ils ne seront pas forcés de décharger aucune sorte de marchandises dans d’autres vaisseaux, ni de les recevoir à bord de leurs propres navires, ni d’attendre leurs chargemens plus long-temps qu’il ne leur plaira.
            
            
            
              
              Article VI.
            
            
              6. That the vessels of either party loading within the ports or jurisdiction of the other may not be uselessly harrassed or detained, it is agreed that all examinations of goods required by the laws shall be made before they are laden on board the vessel & that there shall be no examination after; nor shall the vessel be searched at any time unless articles shall have been laden therein clandestinely & illegally, in which case the person by whose order they were carried on board, or who carried them without order, shall be liable to the laws of the land in which he is. but no other person shall be molested, nor shall any other goods nor the vessel be seized or detained for that cause.
              Pour éviter que les vaisseaux de l’une des deux Parties Contractantes ne soyent point inutilement molestés ou detenus dans les ports ou sous la jurisdiction de l’autre, il a été convenu que la visite des marchandises, ordonnée par les loix, se fera avant qu’elles ne soyent chargées sur le navire, et qu’ensuite elles ne seront plus assujetties à aucune visite. Et en général il ne se fera jamais de recherche à bord du vaisseau, à moins qu’on n’y ait chargé clandestinement des marchandises prohibées. Dans ce cas celui par l’ordre duquel elles ont été portées à bord, ou celui qui les y a porté sans ordre, sera soumis aux loix du pays où il se trouve, sans que le reste de l’équipage soit molesté, ni les marchandises ou le vaisseau saisis ou détenus par cette raison.
            
            
            
              
              Article VII.
            
            
              7. Each party shall endeavour by all the means in their power to protect & defend all vessels and other effects belonging to the citizens or subjects of the other, which shall be within the extent of their jurisdiction by sea or by land; and shall use all their efforts to recover & cause to be restored to the right owners their vessels & effects which shall be taken from them within the extent of their said jurisdiction.
              Chacune des deux Parties Contractantes tâchera par tous les moyens qui seront en son pouvoir, de protéger et de défendre tous les vaisseaux et autres effets appartenants aux Citoyens ou Sujets de l’autre, et se trouvant dans l’étendue de sa jurisdiction, par mer ou par terre: et elle employera tous ses efforts pour recouvrer et faire restituer aux Propriétaires légitimes les vaisseaux et effets qui leur auront été enlevés dans l’étendue de sa dite Jurisdiction.
            
            
              
              Article VIII.
            
            
              8. The vessels of the subjects or citizens of either party coming on any coast belonging to the other, but not willing to enter into port, or being entered into port & not willing to unload their cargoes or break bulk, shall have liberty to depart & to pursue their voyage without molestation, and without being obliged to pay any duties, charges or fees whatsoever, or to render any account of their cargo.
              Les vaisseaux des Sujets ou Citoyens d’une des deux Parties Contractantes, venant d’une côte appartenante à l’autre, mais n’ayant pas dessein d’entrer au port, ou y étant entrés ne desirant pas de décharger leurs cargaisons ou de rompre leur charge, auront la liberté de repartir et de poursuivre leur route sans empêchement, et sans être obligés de payer aucuns impôts, charges ou droits quelconques, ni de rendre compte de leur cargaison.
            
            
              
              Article IX.
            
            
              9. When any vessel of either party shall be wrecked, foundered or otherwise damaged on the coasts or within the dominion of the other, their respective subjects or citizens shall receive, as well for themselves as for their vessels & effects the same assistance which would be due to the inhabitants of the country where the damage happens, & shall pay the same charges & dues only as the said inhabitants would be subject to pay in a like case: and if the operations of repair shall require that the whole or any part of their cargo be unladed they shall pay no duties, charges or fees on the part which they shall relade & carry away.
              Au cas que quelque vaisseau appartenant à l’une des deux Parties Contractantes auroit fait naufrage, échoué, ou souffert quelque autre dommage sur les côtes ou sous la domination de l’autre, les Sujets ou Citoyens respectifs recevront tant pour eux que pour leurs vaisseaux et effets la même assistance qui auroit été fournie aux habitans du pays où l’accident arrive, et ils payeront seulement les mêmes charges et droits auxquels les dits habitans auroient été assujettis en pareil cas: et si la réparation du vaisseau exigeoit que la cargaison fût déchargée en tout ou en partie, ils ne payeront aucun impôt, charge ou droit de ce qui sera rembarqué et emporté.
            
            
            
              
              Article X.
            
            
              10 The citizens or subjects of each party shall have power to dispose of their personal goods within the jurisdiction of the other by testament, donation, or otherwise: & their representatives, being subjects or citizens of the other party, shall succeed to their said personal goods, whether by testament, or ab intestato; and may take possession thereof either by themselves or by others acting for them, & dispose of the same at their will, paying such dues only as the inhabitants of the country wherein the said goods are shall be subject to pay in like cases. And in case of the absence of the representative, such care shall be taken of the sd. goods & for so long a time as would be taken of the goods of a native in like case untill the lawful owner may take measures for receiving them. And if question shall arise among several claimants to which of them the said goods belong, the same shall be decided finally by the laws & judges of the land wherein the said goods are. And where on the death of any person holding real estate within the territories of the one party, such real estate would by the laws of the land descend on a citizen or subject of the other were he not disqualified by alienage, such subject shall be allowed a reasonable time to sell the same and to withdraw the proceeds without molestation.
              Les Citoyens ou Sujets de l’une des Parties Contractantes auront dans les Etats de l’autre, la liberté de disposer de leurs propriétés personelles, soit par testament, donation, ou autrement; et leurs héritiers étant Sujets ou Citoyens de l’autre Partie Contractante, succéderont à leurs biens, soit en vertu d’un testament, ou ab intestat; et ils pourront en prendre possession, soit en personne, soit par d’autres agissant en leur place, et en disposeront à leur volonté, en ne payant d’autres droits que ceux auxquels les habitans du pays où la succession est devenue vacante, sont assujettis en pareille occurrencs. Et en cas d’absence des héritiers on prendra pendant ce temps le même soin des biens qui leur sont échus, qu’on auroit pris en pareille occurrence des biens des Natifs du pays, à moins que le Propriétaire légitime n’ait pris des arrangemens pour recueillir l’héritage. S’il s’élève des contestations entre différens Prétendans ayant droit à la Succession, elles seront décidées selon les loix et par les Juges du Pays oú la succession est vacante. Et si par la mort de quelque personne possédant des biens-fonds sur le territoire de l’une des Parties Contractantes, les biensfonds venoient à passer selon les loix du pays à un Citoyen ou Sujet de l’autre Partie, celui-ci, s’il est qualifié à aliéner les dits biens, obtiendra un délai convenable pour les vendre et pour en retirer le provenu.
            
            
            
              
              Article XI.
            
            
              11. The most perfect freedom of conscience and of worship is granted to the citizens or subjects of either party within the jurisdiction of the other, without being liable to molestation in that respect for any cause other than an insult on the religion of others. Moreover when the subjects or citizens of the one party shall die within the jurisdiction of the other, their bodies shall be buried in the usual burying grounds, or other decent & suitable places, & shall be protected from violation or disturbance.
              Il sera accordé la plus parfaite liberté de conscience et de culte aux Citoens et Sujets de chaque Partie Contractante dans les Etats de l’autre, et personne ne sera molesté à cet égard, si ce n’est pour insulte faite à la religion de l’autre. De plus si des Sujets et Citoyens de l’une des Parties Contractantes venoient à mourir dans la jurisdiction de l’autre, leurs corps seront enterrés dans les endroits où l’on a coutume de faire les enterremens, ou dans tel autre lieu décent et convenable; et ils seront protégés contre toute violence et trouble.
            
            
            
              
              Article XII.
            
            
              12. If one of the contracting parties should be engaged in war with any other power the free intercourse & commerce of the subjects or citizens of the party remaining neuter with the belligerent powers shall not be interrupted. on the contrary in that case, as in full peace, the vessels of the neutral party may navigate freely to and from the ports & on the coasts of the belligerent parties, free vessels making free goods, insomuch that all things shall be adjudged free which shall be on board any vessel belonging to the neutral party, although such things belong to an enemy of the other: and the same freedom shall be extended to persons who shall be on board a free vessel, although they should be enemies to the other party, unless they be soldiers in actual service of such enemy. On the other hand, enemy vessels shall make enemy goods; insomuch that whatever shall be found in the vessels of an enemy shall be convfiscated without distinction; except such goods & merchandize as were put on board such vessel before the declaration of war, or within six months after it, which shall be free.
              Si l’une des Parties Contractantes étoit en guerre avec une autre Puissance, la libre correspondance et le commerce des Sujets ou Citoyens de la partie qui demeure neutre envers les Puissances belligérantes, ne seront point interrompus. Au contraire et dans ce cas comme en pleine paix, les vaisseaux de la partie neutre pourront naviguer en toute sûrets dans les ports et sur les côtes des Puissances belligérantes; les vaisseaux libres rendant les merchandises libres, en tant qu’on regardera comme libre tout ce qui sera à bord d’un navire appartenant à la partie neutre, quand même ces effets appartiendroient à l’ennemi de l’autre. La même liberté s’étendra aux personnes qui se trouveront à bord d’un vaisseau libre, quand même elles seroient ennemis de l’autre Partie, excepté que ce fussent des gens de guerre actuellement au service des ennemis. D’un autre côté les vaisseaux ennemis rendront les marchandises ennemies, de manière que tout ce qui sera trouvé à bord des vaisseaux de l’Ennemi sera confisqué sans distinction, excepté les effets et marchandises qui ont été mis à bord avant la déclaration de guerre, ou six mois après, dans quel cas ils seront libres.
            
            
            
              
              Article XIII.
            
            
              13. And in the same case of one of the contracting parties being engaged in war with any other power, to prevent all the difficulties & misunderstandings that usually arise respecting the merchandize heretofore called contraband, such as Arms, Ammunition, & military Stores of every kind, no such articles carried in the vessels or by the subjects or citizens of one of the parties to the enemies of the other shall be deemed contraband so as to induce confiscation or condemnation & a loss of property to individuals. Nevertheless it shall be lawful to stop such vessels & articles & to detain them for such length of time as the captors may think necessary to prevent the inconvenience or damage that might ensue from their proceeding, paying however, a reasonable compensation for the loss such arrest shall occasion to the proprietors: and it shall further be allowed to use in the service of the captors the whole or any part of the military stores so detained, paying the owners the full value of the same to be ascertained by the current price at the place of its destination.
              Dans le cas où l’une des Parties Contractantes se trouveroit en guerre avec une autre Puissance il a été convenu que pour prévenir les difficultés et les discussions qui surviennent ordinairement par rapport aux marchandises ci-devant appellées de contrabande, telles que armes, munitions, et autres provisions de guerre, de toute espèce, aucun de ces articles chargés à bord des vaisseaux des Citoyens ou Sujets de l’une des Parties et destinés pour l’ennemi de l’autre, ne sera censé de contrebande, au point d’impliquer confiscation ou condamnation, et d’entraîner la perte de la propriété des individus. Néanmoins il sera permis d’arrêter ces sortes de vaisseaux et effets, et de les retenir pendant tout le temps que le Preneur croira nécessaire pour prévenir les inconvéniens et le dommage qui pourroient en résulter autrement; mais dans ce cas on accordera une compensation raisonnable pour les pertes qui auront été occasionnées par la saisie. Et il sera permis en outre aux Preneurs d’employer à leur service, en tout ou en partie, les munitions militaires détenues, en payant aux Propriétaires la pleine valeur, à déterminer sur le prix qui aura cours à l’endroit de leur destination.
            
            
            
              
              Article XIV.
            
            
              14. And in the same case where one of the parties is engaged in war with another power, that the vessels of the neutral power may be readily & certainly known, it is agreed that they shall be provided with Sea-letters or passports which shall express the name the property & burthen of the vessel, as also the name & dwelling of the master; which passports shall be made out in good & due forms (to be settled by conventions between the parties whenever occasion shall require) shall be nenewed as often as the vessel shall return into port; and shall be exhibited whenever required as well in the open sea as in port. but if the said vessel be under convoy of one or more vessels of war belonging to the neutral party, the simple declaration of the officer commanding the convoy that the said vessel belongs to the party of which he is shall be considered as establishing the fact, and shall relieve both parties from the trouble of further examination.
              Dans le cas où l’une des deux Parties Contractantes se trouveroit engagée dans une guerre avec une autre Puissance, et afin que les vaisseaux de la Partie Neutre soyent promptement et sûrement reconnus, on est convenu qu’ils devront être munis de lettres de mer ou passeports, exprimant le nom, le Propriétaire et le port du navire, ainsi que le nom et la demeure du Maître. Ces passeports, qui seront expédiés en bonne et duë forme, (à déterminer par des Conventions entre les Parties, lorsque l’occasion le requerra,) devront être renouvelés toutes les fois que le vaisseau retournera dans son port, et seront exhibés à chaque requisition, tant en pleine mer que dans le port. Mais si le navire se trouve sous le convoi d’un ou de plusieurs vaisseaux de guerre appartenants à la Partie Neutre, il suffira que l’Officier-Commandant du Convoi déclare que le navire est de son parti; moyennant quoi cette simple déclaration sera censée établir le fait, et dispensera les deux parties de toute visite ulteriere.
            
            
            
              
              Article XV.
            
            
              15. And to prevent entirely all disorder & violence in such cases, it is stipulated that when the vessels of the neutral party, sailing without convoy, shall be met by any vessel of war public or private of the other party, such vessel of war shall not approach within cannon shot of the sd neutral vessel, nor send more than two or three men in their boat on board the same to examine her Sea-letters or passports. & all persons belonging to any vessel of war public or private who shall molest or injure in any manner whatever the people, vessels or effects of the other party shall be responsible in their persons & property for damages & interests, sufficient security for which shall be given by all commanders of private armed vessels before they are commissioned
              Pour prevenir entièrement tout désordre et toute violence en pareil cas, il a été stipulé que lorsque des navires de la Partie Neutre, naviguants sans convoi, rencontreront quelque vaisseau de guerre public ou particulier de l’autre Partie, le vaisseau de guerre n’approchera le navire neutre qu’au delà de la portée du canon, et n’enverra pas plus de deux ou trois hommes dans sa chaloupe à bord, pour examiner les lettres de mer ou passeports. Et toutes les personnes appartenantes à quelque vaisseau de guerre public ou particulier, qui causeront des dommages ou insultes en quelque manière que ce soit à l’équipage, aux vaisseaux ou effets de l’autre Partie seront responsables en leurs personnes et en leurs biens, de tous dommages et intérêts; pour lesquels il sera donné caution suffisante par tous les Commandans de vaisseaux armés en course, avant qu’ils reçoivent leurs commissions.
            
            
              
              Article XVI.
            
            
              16. It is agreed that the subjects or citizens of each of the contracting parties, their vessels and effects shall not be liable to any embargo or detention on the part of the other, for any military expedition or other public or private purpose whatsoever. And in all cases of seizure, detention, or arrest for debts contracted, or offences committed by any citizen or subject of the one party within the jurisdiction of the other, the same shall be made & prosecuted by order and authority of the law only, and according to the regular course of proceedings usual in such cases
              Il a été convenu que les Sujets ou Citoyens de l’une des Parties Contractantes, leurs vaisseaux, ni effets ne pourront être assujettis à aucun embargo, ni retenus de la part de l’autre pour quelque expédition militaire; usage public, ou particulier de qui que ce soit. Et dans tous les cas de saisie, de détention ou d’arrêt, soit pour dettes contractées, ou offenses commises par quelque Citoyen ou Sujet de l’une des Parties Contractantes dans la jurisdiction de l’autre, on procédera uniquement par ordre et autorité de la justice, et suivant les voyes ordinaires en pareil cas usitées.
            
            
            
              
              Article XVII.
            
            
              17. If any vessel or effects of the neutral power be taken by an enemy of the other or by a pirate, and retaken by that other, they shall be brought into some port of one of the parties, and delivered into the custody of the officers of that port, in order to be restored entire to the true proprietor as soon as due proof shall be made concerning the property thereof.
              S’il arrivoit que les bâtimens ou effets de la Puissance Neutre fussent pris par l’ennemi de l’autre, ou par un Armateur, et ensuite repris par la Puissance en guerre, ils seront conduits dans un port de l’une des deux Parties-Contractantes, et remis à la garde des Officiers du port, afin d’être restitués en entier au Propriétaire légitime, dès qu’il aura duëment constaté son droit de propriété.
            
            
              
              Article XVIII.
            
            
              18. If the citizens or subjects of either party, in danger from tempests, pirates, enemies, or other accident, shall take refuge with their vessels or effects within the harbours or jurisdiction of the other, they shall be received, protected & treated with humanity & kindness, and shall be permitted to furnish themselves at reasonable prices with all refreshments, provisions, & other things necessary for their sustenance, health & accomodation & for the repair of their vessels.
              Lorsque les Citoyens ou Sujets de l’une des deux Parties Contractantes seront forcés par des tempêtes, par la poursuite des Corsaires ou vaisseaux ennemis, ou par quelque autre accident, à se réfugier avec leurs vaisseaux ou effets dans les havres ou dans la jurisdiction de l’autre, ils seront reçus, protégés et traités avec humanité et honnêteté. Il leur sera permis de se pourvoir à un prix raisonnable, de rafraichissemens, de provisions et de toutes choses nécessaires pour leur subsistancé, santé et commodité, et pour la réparation de leurs vaisseaux.
            
            
            
              
              Article XIX.
            
            
              19. The vessels of war public & private of both parties shall carry freely wheresoever they please the vessels & effects taken from their enemies without being obliged to pay any duties, charges, or fees to officers of admiralty, of the customs, or any others, nor shall such prizes be arrested, searched, or put under legal process when they come to, & enter the ports of the other party, but may freely be carried out again at any time by their captors to the places expressed in their commissions which the commanding Officer of such vessels shall be obliged to show. but no vessel which shall have made prizes on the subjects of His Most Christian Majesty the King of France shall have a right of Asylum in the ports or havens of the said United States; and if any such be forced therein by tempest or dangers of the sea, they shall be obliged to depart as soon as possible according to the tenor of the treaties existing between his said Most Christian Majesty & the said United States.
              Les vaisseaux de guerre publics et particuliers des deux Parties Contractantes pourront conduire en toute liberté par tout où il leur plaira, les vaisseaux et effets qu’ils auront pris sur leurs ennemis, sans être obligés de payer aucuns impôts, charges ou droits, aux Officiers de l’Amirauté des douanes ou autres. Ces prises ne pourront être non plus ni arrêtées, ni saisies, ni soumises à des procédures légales, en entrant dans le port de l’autre Partie; mais elles pourront en sortir librement et être conduites en tout temps par le Vaisseau-preneur aux endroits portés par les commissions, dont l’Officier Commandant le dit vaisseau sera obligé de faire montre. Mais tout vaisseau qui aura fait des prises sur les Sujets de S. M. T. C. le Roi de France, ne sauroit obtenir un droit d’asile dans les ports ou havres des Etats-Unis, et s’il étoit forcé d’y entrer par des tempêtes, ou dangers de mer, il sera obligé d’en repartir le plutôt possible, conformément à la teneur des Traités subsistans entre Sa Majesté Très-Chrétienne et les Etats-Unis.
            
            
            
              
              Article XX.
            
            
              20. No citizen or subject of either of the contracting parties shall take from any power with which the other may be at war any commission or letter of marque for arming any vessel to act as a privateer against the other, on pain of being punished as a pirate. Nor shall either party hire, lend, or give any part of their naval or military force to the enemy of the other to aid them offensively or defensively against that other.
              Aucun Citoyen ou Sujet de l’une des deux Parties Contractantes n’acceptera d’une Puissance avec laquelle l’autre pourroit être en guerre ni commission, ni lettre de marque, pour armer en course contre cette dernière, sous peine d’être puni comme Pirate. Et ni l’un ni l’autre des deux Etats ne louera, prêtera ou donnera une partie de sa force navale ou militaire à l’ennemi de l’autre, pour l’aider à agir offensivement ou défensivement contre l’Etat qui est en guerre.
            
            
              
              Article XXI.
            
            
              21. If the two contracting parties should be engaged in war against a common enemy, the following points shall be observed between them. 1st. if a vessel of one of the parties retaken by a privateer of the other shall not have been in possession of the enemy more than twenty four hours, she shall be restored to the first owner for one third of the value of the vessel & cargo: but if she shall have been more than twenty four hours in possession of the enemy she shall belong wholly to the recaptor. 2. if in the same case the recapture were by a public vessel of war of the one party, restitution shall be made to the owner for one thirtieth part of the value of the vessel & cargo, if she shall not have been in possession of the enemy more than twenty four hours; and one tenth of the said value where she shall have been longer: which sums shall be distributed in gratuities to the recaptors. 3. the restitution in the cases aforesaid shall be after due proof of property & surety given for the part to which the recaptors are entitled. 4. the vessels of war public & private of the two parties shall be reciprocally admitted with their prizes into the respective ports of each: but the said prizes shall not be discharged nor sold there until there legality shall have been decided according to the laws & regulations of the state to which the captor belongs. 5. it shall be free to each party to make such regulations as they judge necessary for the conduct of their respective vessels of war public & private relative to the vessels which they shall take & carry into the ports of the two parties.
              S’il arrivoit que les deux Parties Contractantes fussent en même temps en guerre contre un ennemi commun, on observera de part et d’autre les points suivans:
                
                  1. Si les bâtimens de l’une des deux nations, repris par les Armateurs de l’autre, n’ont pas été au pouvoir de l’ennemi au delà de 24. heures, ils seront restitués au premier Propriétaire, moyennant le payment du tiers de la valeur du bâtiment et de la cargaison. Si au contraire le vaisseau repris a été plus de 24. heures au pouvoir de l’ennemi, il appartiendra en entier a celui qui l’a repris.
                  2. Dans le cas qu’un navire est repris par un vaisseau de guerre de l’une des Puissances-Contractantes, il sera rendu au Propriétaire, moyennant qu’il paye un trentième du navire et de la cargaison, si le bâtiment n’a pas été plus de 24 heures au pouvoir de l’ennemi, et le dixième de cette valeur, s’il y a été plus long-temps; lesquelles sommes seront distribuées en guise de gratification à ceux qui l’auront repris.
                  3. Dans ce cas la restitution n’aura lieu qu’après les preuves faites de la propriété sous caution de la quôte-part qui en revient à celui qui a repris le navire.
                  4. Les vaisseaux de guerre publics et particuliers des deux Parties Contractantes seront admis réciproquement avec leurs prises dans les ports respectifs; mais ces prises ne pourront y être déchargées, ni vendues, qu’après que la légitimité de la prise aura été décidée, suivant les loix et réglemens de l’Etat dont le Preneur est Sujet.
                  5. Il sera libre à chacune des Parties Contractantes de faire tels règlemens qu’elles jugeront nécessaires, relativement à la conduite que devront tenir respectivement leurs vaisseaux de  guerre publics et particuliers, à l’égard des bâtimens qu’ils auront pris et amenés dans les ports des deux Puissances.
                
              
              
            
            
            
              
              Article XXII.
            
            
              22 Where the parties shall have a common enemy, or shall both be neutral, the vessels of war of each shall upon all occasions take under their protection the vessels of the other going the same course, & shall defend such vessels as long as they hold the same course against all force & violence, in the same manner as they ought to protect & defend vessels belonging to the party of which they are.
              Lorsque les Parties Contactantes seront engagées en guerre contre un ennemi commun, ou qu’elles seront neutres toutes deux, les vaisseaux de guerre de l’une prendront en toute occasion sous leur protection les navires de l’autre, qui font avec eux la même route, et ils les défendront, aussi long-temps qu’ils feront voile ensemble, contre toute force et violence, et de la même manière qu’ils protégeroient et défendroient les navires de leur propre nation.
            
            
              
              Article XXIII.
            
            
              23. If war should arise between the two contracting parties, the merchants of either country then residing in the other shall be allowed to remain nine Months to collect their debts & settle their affairs, & may depart freely, carrying of all their effects, without molestation or hindrance, And all women & children, scholars of every faculty, cultivators of the earth, artizans manufacturers & fishermen unarmed, & inhabiting unfortified towns, villages or places, whose occupations are for the common subsistence & benefit of mankind, shall be allowed to continue their respective employments, and shall not be molested in their persons nor shall their houses or goods be burnt or otherwise destroyed, nor their fields wasted by the armed force of the enemy into whose power, by the events of war, they may happen to fall: but if any thing is necessary to be taken from them for the use of such armed force, the same shall be paid for at a reasonable price. And all merchant & trading vessels employed in exchanging the products of different places, & thereby rendering the necessaries, conveniences & comforts of human life more easy to be obtained & more general, shall be allowed to pass free & unmolested. And neither of the contracting powers shall grant or issue any commission to any private armed vessels empowering them to take or destroy such trading vessels or interrupt such commerce.
              S’il survient une guerre entre les Parties Contractantes, les Marchands de l’un des deux Etats qui resideront dans l’autre, auront la permission d’y rester encore neuf mois, pour recueillir leurs dettes actives et arranger leurs affaires, après quoi ils pourront partir en toute liberté, et emporter tous leurs biens, sans être empêchés ni molestés. Les femmes et les enfans, les Gens de lettres de toutes les Facultés, les Cultivateurs, Artisans, Maufacturiers et Pêcheurs, qui ne sont point armés, et qui habitent des villes, villages ou places qui ne sont pas fortifiés, et en général tous ceux dont la vocation tend à la subsistance et à l’avantage commun du genre humain, auront la liberté de continuer leurs professions respectives, et ne seront point molestés en leurs personnes, ni leurs maisons ou leurs biens incendiés ou autrement détruits, ni leurs champs ravagés par les Armées de l’Ennemi, au pouvoir duquel ils pourroient tomber par les événemens de la guerre. Mais si l’on se trouve dans la nécessité de prendre quelque chose de leurs propriétés pour l’usage de l’Armée ennemie, la valeur en sera payée à un prix raisonnable. Tous les vaisseaux marchands et commerçans, employés à l’échange des productions de différens endroits, et par conséquent destinés à faciliter et à répandre les nécessités, les commodités et les douceurs de la vie, passeront librement et sans être molestés. Et les deux Puissances Contractantes s’engagent à n’accorder aucune commission à des Armateurs, qui les autorisât à prendre ou à détruire ces sortes de vaisseaux marchands, ou à interrompre le Commerce.
            
            
            
              
              Article XXIV.
            
            
              24. And to prevent the destruction of prisoners of war by sending them into distant & inclement countries, or by crouding them into close & noxious places, the two contracting parties solemly pledge themselves to each other & to the world that they will not adopt any such practice; that neither will send the prisoners whom they may take from the other into the East-Indies or any other parts of Asia or Africa; but that they shall be placed in some part of their dominions in Europe or America, in wholesome situations, that they shall not be confined in dungeons, prisonships, or prisons, nor be put into irons, nor bound, nor otherwise restrained in the use of their limbs, that the officers shall be enlarged on their paroles within convenient districts & have comfortable quarters, & the common men be disposed in cantonments open & extensive enough for air & exercise, & lodged in barracks as roomly & good as are provided by the party in whose power they are for their own troops, that the officers shall also be daily furnished by the party in whose power they are with as many rations & of the same articles & quality as are allowed by them, either in kind or by commutation, to officers of equal rank in their own Army, and all others shall be daily furnished by them with such ration as they allow to a common soldier in their own service; the value whereof shall be paid by the other party on a mutual adjusment of accounts for the subsistence of prisoners at the close of the war: and the said accounts shall not be mingled with, or set off against any others, nor the ballances due on them be witheld as a satisfaction or reprisal for any other article, or for any other cause real or pretended whatever: that each party shall be allowed to keep a commissary of prisoners of their own appointment with ever seperate cantonment of prisoners in possession on the other, which commissary shall see the prisoners as often as he pleases, shall be allowed to receive & distribute whatever necessaries may be sent to them by their friends, & shall be free to make his reports in open Letters to those who employ him. but if any officer shall break his parole, or any other prisoner shall escape from the limits of his cantonment; after they shall have been disignated to him, such individual officer or other prisoner shall forfeit so much of the benefit of this article as provides for his enlargement on parole or cantonment. and it is declared that neither the pretence that war dissolves all treaties, nor any other whatever shall be considered as annulling or suspending this & the next preceding article, but on the contrary that the state of war is precisely that for which they are provided, and during which they are to be as sacredly observed as the most acknowled articles in the law of nature & nations.
              Afin d’adoucir le sort des prisonniers de guerre, et ne les point exposer à être envoyés dans des climats éloignés et rigoureux, ou resserrés dans des habitations étroites et mal-saines, les deux Parties Contractantes s’engagent solemnellement, l’une envers l’autre, et à la face de l’Univers, qu’Elles n’adopteront aucun de ces usages; que les prisonniers qu’Elles pourroient faire l’une sur l’autre ne seront transportés ni aux Indes Orientales, ni dans aucune contrée de l’Asie ou de l’Afrique, mais qu’on leur assignera en Europe ou en Amérique un séjour situé dans un air sain; qu’ils ne seront point confinés dans des cachots, ni dans des prisons, ni dans des vaisseaux de prison; qu’ils ne seront pas mis aux fers, ni garottés, ni autrement prives de l’usage de leurs membres; que les Officiers seront relâchés, sur leur parole d’honneur, dans l’enceinte de certains districts qui leur seront fixés, et qu’on leur accordera des logemens commodes; que les simples Soldats seront distribués dans des cantonnemens ouverts, assez vastes pour prendre l’air et l’exercise, et qu’ils seront logés dans des barraques aussi spacieuses et aussi commodes que le sont celles des troupes de la Puissance au pouvoir de laquelle se trouvent les prisonniers. Que cette Puissance fera pourvoir journellement les Officiers d’autant de rations, composées des mêmes articles et de la même qualité, dont jouissent en nature ou en équivalent les Officiers du même rang qui sont à son propre service; qu’elle fournira également aux simples Soldats une ration pareille à celle qui est accordée au Soldat de sa propre Armée. Le montant de ces dépenses sera paye par l’autre Puissance, d’après une liquidation de compte, à arrêter reciproquement pour l’entretien des prisonniers, à la fin de la guerre; et ces comptes ne seront point confondus ou balancés avec d’autres comptes, ni la solde qui en est due, retenue comme compensation ou represailles pour tel autre article ou telle autre prétention réelle ou supposée. Il sera permis à chacune des deux Puissances d’entretenir un Commissaire de leur choix dans chaque cantonnement des prisonniers qui sont au pouvoir de l’autre: ces Commissaires auront la liberté de visiter les prisonniers aussi souvent qu’ils le desireront: ils pourront également recevoir et distribuer les douceurs que les parens ou amis des prisonniers leur font parvenir: enfin il leur sera libre encore de faire leurs rapports par lettres ouvertes à ceux qui les employent. Mais si un Officier manquoit à sa parole d’honneur, ou qu’un autre prisonnier sortoit des limites qui ont été fixées à son cantonnement, un tel Officier ou autre prisonnier sera frustré individuellement des avantages stipulés dans cet Article pour sa rélaxation sur parole d’honneur, ou pour son cantonnement. Les deux Puissances Contractantes ont déclaré en outre, que ni le prétexte que la guerre rompt les Traités, ni tel autre motif quelconque ne seront censés annuller ou suspendre cet Article et le précédent; mais qu’au contraire le temps de la guerre est précisément celui pour lequel ils ont été stipulés, et durant lequel ils seront observes aussi saintement que les articles les plus universellement reconnus par le Droit de la Nature et des Gens.
            
            
            
            
            
              
              Article XXV.
            
            
              25 The two contracting parties grant to each other the liberty of having each in the ports of the other, consuls viceconsuls, agents & commissaries of their own appointment; whose functions shall be regulated by particular agreement whenever either party shall chuse to make such appointment.
              Les deux Parties Contractantes se sont accordé mutuellement la faculté de tenir dans leurs ports respectifs des Consuls, Vice-Consuls, Agens et Commissaires de leur choix, et dont les fonctions seront déterminées par un arrangement particulier, lorsque l’une des deux Puissances aura nommé à ces postes.
            
            
              
              Article XXVI.
            
            
              26. If either party shall hereafter grant to any other nation any particular favour in navigation or commerce, it shall immediately become common to the other party, freely, where it is freely granted to such other nation, or on yeilding the compensation where such nation does the same.
              Lorsque l’une des deux Parties Contractantes accordera dans la suite quelque faveur particulière en fait de navigation ou de commerce à d’autres Nations, elle deviendra aussitôt commune à l’autre Partie Contractante; et celle-ci jouira de cette faveur, gratuitement si la concession est gratuite, ou en accordant la même compensation qui aura été agréée pour d’autres nations.
            
            
            
              
              Article XXVII.
            
            
              27 His Majesty the King of Prussia and the United States of America agree that this treaty shall be in force during the term of  years from the exchange of ratifications, and if the expiration of that term should happen during the course of a war between them, then the articles before provided for the regulation of their conduct during such a war shall continue in force until the conclusion of the treaty which shall reestablish peace, and that this treaty shall be ratified on both sides, and the ratifications exchanged within one year from the day of its signature.—
              Sa Majesté le Roi de Prusse et les Etats-Unis de l’Amérique sont convenus que le présent Traité aura son plein effet pendant l’espace de  ans, à compter du jour de l’échange des Ratifications, et que si l’expiration de ce terme arrivoit dans le cours d’une guerre entr’eux, les Articles ci dessus stipulés pour régler leur conduite en temps de guerre conserveront toute leur force jusqu’à la conclusion du Traité qui rétablira la paix.
            
            
              
              Le présent Traité sera ratifié de part et d’autre, et les ratifications seront échangées dans l’espace d’une année à compter du jour de la signature.
            
          
        